department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n release number release date date date uil control number contact person identification_number telephone number employer_identification_number this is in reference to your ruling_request concerning the proposed reorganization legend t v w x y dear reorganization as described below facts a private_foundation as described in sec_509 t operates a variety of programs including the operation of a group home for dependent and neglected children who are in need of group care t provides services to unwed mothers foster home care for other dependent and neglected children adoptive placement for children and everything else necessary or desirable in connection with the care and or placement of any such children and the promotion of the welfare of children private_foundations because they are described in sec_509 under the reorganization v will become the parent holding_company of t w x and y t’s bylaws have been amended to make v its sole member and v will become the sole member of w x and y v will appoint the board_of directors of t w x and y and approve certain extraordinary corporate transactions such as mergers dissolution and liquidation v w x and y are organizations described in sec_501 of the code and are not t is an organization described in sec_501 of the internal_revenue_code and is not the reorganization will provide flexibility to cope with the increasingly competitive pursuant to the reorganization v will coordinate the efforts of the autonomous providers environment to deliver services and allocate resources and plan effectively for the future by pulling together new and existing affiliates into a planned and coordinated system v will now have a system-wide perspective that will enable it to study and respond to the community’s needs in a more effective manner than could be achieved by any of its affiliates acting alone other goals will be to promote better use of specialized services and expertise by avoiding unnecessary duplication and realizing economies of scale through the sharing of assets services and or personnel among the affiliates and other operating entities which are or will become part of the reorganized corporate structure v will be responsible for developing a long-range strategic plan for the overall system focusing on broader system-wide issues to reduce functional overlap and maximize the utilization of available_resources v will monitor each affiliate’s actual and proposed programs to help assure that services are being or will be delivered efficiently v will focus on whether new organizations should be created or acquired to assume certain functions currently performed by existing affiliates or to add new services to the overall system care center t currently operates and other similar programs in the future x will hold all real_property and y will operate endowments currently that were held by t pursuant to the reorganization t will transfer assets to v w x and y w will operate the you are requesting the following rulings the reorganization and resulting corporate structure will not adversely affect the continued tax-exempt status of t v w x and y under sec_501 of the code the reorganization and resulting corporate structure will not adversely affect the continued public charity status of t v w x and y under sec_509 of the code any transfer of funds assets services and or personnel in connection with the reorganization and any subsequent sharing of funds assets services and or personnel by and amongst t v w x and y that are related to the reorganization will not jeopardize the continued sec_501 exempt status of the organization providing such funds assets services and or personnel any payments for transfers of funds assets services and or personnel in connection with the reorganization and any payments in connection with the subsequent sharing of funds assets services and or personnel by and among t v w x and y that are related to the reorganization will not generate unrelated_business_taxable_income under sec_511 through of the code law sec_501 of the code provides in part for the exemption from federal income revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 1969_2_cb_117 may qualify for recognition of exemption under sec_501 of the code this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public revrul_67_149 1967_1_cb_131 holds that an organization providing only financial assistance to organizations exempt under sec_501 of the code may qualify for exemption under sec_501 revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to revrul_69_463 1969_2_cb_131 holds that the leasing of its adjacent office building and the furnishing of certain office services by an exempt hospital to a hospital based medical group is not unrelated_trade_or_business under sec_513 of the code where the medical group performs important health services for the hospital accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital the organization conducted an activity that the hospital could perform itself sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii organizations exempt from federal_income_tax under sec_501 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_513 of the code defines the term unrelated_trade_or_business as any trade sec_1_513-1 of the regulations defines unrelated_business_taxable_income to sec_1_513-1 of the regulations provides that a trade_or_business is related to or business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption mean gross_income from any unrelated_trade_or_business regularly carried on sec_1 b states that the phrase trade_or_business includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code finally sec_1_513-1 of the regulations explains that regularly carried on has reference to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes rationale risk abused neglected and abandoned children its current tax-exempt status under sec_501 of the code and classification as an organization described in sec_509 will not be adversely affected by the reorganization the restructuring of t and the transfer of assets to v w x and y pursuant to the reorganization will not adversely affect their exempt status as organizations described in sec_501 of the code v w x and y will perform the same functions that t formerly performed or could have performed in furtherance of its exempt purposes which are charitable as described in sec_1_501_c_3_-1 of the regulations and the promotion of health as described in revrul_69_545 see also revrul_78_41 and revrul_67_149 the activities performed by v w x and y support t’s exempt purposes and would not jeopardize their statuses as supporting organizations under sec_509 the transfer of assets and or funds pursuant to the reorganization will be one-time transfers and therefore will not possess the characteristics of a trade_or_business regularly carried on within the meaning of sec_1_513-1 and sec_1_513-1 of the regulations following the reorganization the sharing of services and facilities whether or not a fee is since after the reorganization t will continue to provide and arrange for services for at- charged and transfers of cash and assets among the exempt_organizations will be substantially related to the exercise or performance of their exempt purposes and will therefore not constitute unrelated_trade_or_business activities within the meaning of sec_513 of the code and sec_1_513-1 and sec_1_513-1 of the regulations each organization will be merely supplying a related charitable_organization with a service or facility necessary for and in furtherance of the performance of its own exempt functions under sec_501 see revrul_69_463 based on all the facts and circumstances described above we rule as follows the reorganization and resulting corporate structure will not adversely affect the continued tax-exempt status of t v w x and y under sec_501 of the code the reorganization and resulting corporate structure will not adversely affect the continued public charity status of t v w x and y under sec_509 of the code any transfer of funds assets services and or personnel in connection with the reorganization and any subsequent sharing of funds assets services and or personnel by and among t v w x and y that are related to the reorganization will not jeopardize the continued sec_501 exempt status of the organization providing such funds assets services and or personnel any payments for transfer of funds assets services and or personnel in connection with the reorganization and any payments in connection with the subsequent sharing of funds assets services and or personnel by and among t v w x or y that are related to the reorganization will not generate unrelated_business_taxable_income under sec_511 through of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steven b grodnitzky manager exempt_organizations technical group sincerely
